

Exhibit 10.1

 

 
 
Itron, Inc.
 
 
 


Long-Term Performance Plan Specifications and Guidelines




 




Amended by the Compensation Committee of the Board of Directors on February 16,
2005, August 1, 2005, February 15, 2006, February 22, 2007, February 14, 2008














This document constitutes part of a prospectus for securities that have been
registered under the Securities Exchange Act of 1933, as amended, and
supplements a Plan Summary dated May 9, 2006 for the
Itron, Inc. Amended and Restated 2000 Stock Incentive Plan.





 
 

--------------------------------------------------------------------------------

 

Purpose


Long-term incentives serve to align, motivate and reward executives for their
contributions to the long-term financial success and growth of Itron, Inc.
("Itron" or the "Company").  The objectives for the Long-Term Performance Plan
(or "LTPP") are to:


·  
Provide a greater long-term orientation and competitiveness to total
compensation for Itron executives, by establishing a performance-based
component, paid out in restricted stock unit awards for shares of Itron common
stock (“RSUs”);



·  
Align individual executive rewards with shareholder value over a long-term
period, based on the achievement of predetermined annual objectives whose
achievement will be rewarded with RSUs to be vested after a three-year waiting
period; and



·  
Enable Itron to meet competitive total compensation needs in attracting and
retaining critical executive talent.



Overview


The Long-Term Performance Plan provides performance share awards that are
contingent on the attainment of annual performance goals.  The length of each
performance period will be one year, unless the Compensation Committee of the
Board of Directors provides otherwise.  At the beginning of the performance
period, goals are established which are designed to measure the degree of
business success over the timeframe.  The Compensation Committee reviews and
approves goals that are recommended by management.  At the end of the period,
performance against the goals is assessed and payouts are determined.


Business results for Itron will be measured over the performance
period.  Payouts will be in RSUs granted under the Company’s Amended and
Restated 2000 Stock Incentive Plan (“Plan”) and, unless the Compensation
Committee determines otherwise in its sole discretion with respect to an award
granted to a particular participant, awards will vest at the end of a three-year
period.  This vesting period will both serve as an executive retention tool and
tie executive performance to shareholder value.



 
1

--------------------------------------------------------------------------------

 

Eligibility


Eligibility for the plan will include senior management and key executives who
impact organization-wide results.  Actual participation will be based on
recommendation by the Chief Executive Officer and approval by the Compensation
Committee.  Current plan participants are recapped in the attached Appendix
I.  Other executives may be eligible for future awards, upon recommendation of
the Chief Executive Officer and approval by the Compensation Committee.  The
tier structure set forth on Appendix I and Appendix II may be changed at the
recommendation of the Chief Executive Officer and the approval of the
Compensation Committee of the Board of Directors.


Participation in the Long-Term Performance Plan for a given period will not be
construed to confer a right to participate in the plan in any subsequent period,
or the right to continue in the Company’s employment.


Award Opportunities


Award opportunities, denominated in units of Itron common stock, will be
established for each executive at the beginning of the performance
period.  Target awards ("LTPP Target Awards") will be calculated as a percentage
of base salary that is in existence at the beginning of the performance period,
with the resulting dollar amount converted to a rounded number of units of Itron
common stock based on the fair market value (closing price) of Itron’s common
stock on the first business day of the performance period.  In addition,
threshold and maximum award levels will be established as a percent of the LTPP
Target Award.  The number of RSUs to be awarded will increase or decrease as
performances goes beyond or falls short of the performance objectives for that
performance period.


Annually, Itron establishes a budget for the coming year.  Goals, financial and
otherwise, as established in the budget do not necessarily reflect the same
goals that will be used for the LTPP.


Performance Measurement


At the beginning of each performance period, the Chief Executive Officer will
recommend and communicate the specific range of performance objectives for the
Company to the Compensation Committee.  The goals and the key performance
factors will be reviewed and approved by the Compensation Committee.



 
2

--------------------------------------------------------------------------------

 

Performance Measures


Performance objectives will be set on the basis of corporate plans for the
following performance period, condition of the utility industry and competitive
performance in the market place.  In the process of determining appropriate LTPP
goals, consideration will be given to proposed acquisitions, financing and other
major issues that could have material impact on the financial performance of the
Company.  Typical performance measures may include but are not limited to:
Revenue Growth, Earnings Growth, Cash Flow, Return on Capital Employed, Net
Operating Profit after Tax, Normalized Earnings per Share or a combination of
measures.


Performance Weighting


Corporate performance will determine 100% of the award for some plan
participants.  Performance for other organization levels, i.e. business segment,
product group, etc., may also be included.


Performance/Payout Relationship


A range of performance levels -- including threshold, target, and maximum -- and
associated payouts will be established at the beginning of the performance
period.  As well, in any performance period performance hurdles could be
established.  At the end of each performance period, Itron’s actual performance
against the goals established for that performance period will be assessed and
the resulting payouts determined.


Performance and payout opportunity will be expressed as a percentage of the LTPP
Target Award.  For example, achieving 100% of the performance goals may result
in participants receiving 100% of the LTPP Target Award.


Payouts will be linearly interpolated for performance achievement between the
indicated levels.  The Compensation Committee may use discretion to set
threshold levels and determine final award payouts.


Non-GAAP Results


In calculating performance attainment, non-GAAP results will generally be
used.  Non-GAAP results, as defined, will be GAAP numbers adjusted for IPR&D,
amortization of intangibles, amortization of debt placement fees, restructuring
charges and other extraordinary events subject to approval by the Compensation
Committee of the Board.  Adjustments to GAAP for the purpose of non-GAAP results
will be discussed with the Compensation Committee at the time of the event and
confirmed by the Compensation Committee at its next scheduled meeting.



 
3

--------------------------------------------------------------------------------

 

Payouts


Final payouts will be announced as soon after the end of the performance period
as practical, and be in the form of RSUs with a three-year cliff vesting
period.  An RSU provides the right to receive one share of Itron common stock
(at a specified future date), subject to vesting restrictions. Unless otherwise
provided herein, as RSUs vest, participants receive stock certificates
evidencing their ownership of shares.


New Participants


An employee hired into an eligible position during a performance period may
begin participation in the subsequent performance period or, at the
recommendation of the Chief Executive Officer and approval by the Compensation
Committee, in the ongoing performance period.  New participants permitted to
join an ongoing performance period will be eligible to receive a prorated payout
based on the number of full months worked during the performance period (rounded
to the nearest whole number of RSUs).  New participants in the plan will be
nominated by the Chief Executive Officer and approved by the Compensation
Committee.


Changes in Employment


Participants who terminate employment during a performance period for any
reason, including termination for Cause (as defined in the Plan), voluntary
termination, discharge by the Company, death, disability, or retirement will
forfeit their award payment for that performance period.


Participants who, during a vesting period for RSUs issued in connection with a
prior performance period, terminate employment for any reason, except
termination for Cause, will vest in a pro-rata portion of their RSUs based on
the number of full months worked during the vesting period for the RSUs (rounded
to down to the nearest whole number of RSUs); provided that the termination of
employment must constitute a “separation from service” under Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”), and the regulations
thereunder (“Section 409A”); and provided further that, the RSUs will not be
settled in shares of Itron common stock until date that is six months after such
separation from service.  In the event a participant’s termination of employment
does not constitute a “separation from service” under Section 409A, then the
participant will still vest in a pro-rata portion of his or her RSUs based on
the number of full months worked during the vesting period for the RSUs (rounded
down to the nearest whole number of RSUs), but the RSUs will not be settled in
shares of Itron common stock until the date that the RSUs would otherwise have
vested (i.e., three years from the date of grant).  Participants who are
terminated for Cause will forfeit their entire unvested award payment(s).



 
4

--------------------------------------------------------------------------------

 

Change in Control


All outstanding awards will be accelerated and paid out at maximum levels
immediately prior to a change in control of the Company and payout will be in
the form of fully vested shares of Itron common stock.  In addition, any
outstanding unvested RSUs issued in connection with a prior performance period
will accelerate in full immediately prior to a change in control of the
Company.  “Change in control” for this purpose means a transaction that meets
the definition of (a) a Corporate Transaction (other than a Related Party
Transaction) as defined in the Plan or (b) a Change in Control as defined in the
Company’s standard change in control agreements in effect at the time; but in
any event, the transaction must constitute a change in control event within the
meaning of Section 409A.


Tax Consequences


Participants will not be deemed to receive income at the time an award is
granted.  Likewise, participants will not be deemed to receive income at the
time an award is paid in RSUs.  However, participants will generally recognize
taxable ordinary income when unrestricted shares are received upon vesting of
the RSUs (or upon distribution if the RSUs have been deferred), in an amount
equal to the excess of the fair market value of the shares at such time over the
amount, if any, paid for the shares.


The Company may be entitled to a deduction at the same time and in the same
amount as a participant recognizes ordinary income, subject to certain
limitations on deductions for compensation under Section 162(m) of the Code.


This is only a brief summary of the U.S. federal income tax laws and regulations
that apply to an award under the plan.  Participants should not rely on this
summary for a complete statement of such laws and regulations.  The tax laws and
regulations are complex and are subject to legislative changes.  In addition,
circumstances peculiar to certain individuals may change the usual income tax
results.  FOR THESE REASONS, PARTICIPANTS SHOULD CONSULT A TAX ADVISOR TO
DETERMINE THE INCOME TAX CONSEQUENCES OF AN AWARD UNDER THE PLAN.


Governance


Senior management and the Compensation Committee will be responsible for the
administration and governance of the plan.  The decisions of the Committee shall
be conclusive and binding on all participants.


Amendment, Modification, or Termination of the Plan


Itron, by action of its Board of Directors and/or Compensation Committee,
reserves the right to amend, modify, or terminate the plan at any time.

 
5

--------------------------------------------------------------------------------

 
